UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7085



CONRAD BURKE,

                                                Plaintiff - Appellant,

          versus


CHRIS WEBB; MAJOR ESPINOZA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00342-jlk)


Submitted:   October 11, 2007               Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Conrad Burke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Conrad Burke appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.          Burke v. Webb, No.

7:07-cv-00342-jlk (W.D. Va. July 19, 2007). We deny Burke’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -